                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF IDAHO




VICTOR SALAZAR,
                                                              Case No.: 1:16-CV-00041-REB
        Plaintiff,
                                                              ORDER ADOPTING STIPULATION TO
        vs.                                                   EXTEND DISPOSITIVE MOTION
                                                              DEADLINE
RANDY BLADES; DAVINA LAU; DEPUTY                              (Docket No. 86)
WARDEN CHRISTENSEN; IDOC INVESTIGATOR
BONGIOVI; IDOC INVESTIGATOR MAES; and
KEVIN KEMPF

        Defendants,


        Pending before the Court is the parties’ Stipulation to Extend Dispositive Motion Deadline

(Docket No. 86). Good cause appearing, IT IS HEREBY ORDERED that the deadline to file dispositive

motions is extended to August 5, 2019. No additional extensions will be granted, absent extraordinary

circumstances. Additionally, on or before July 8, 2019, the parties shall file a joint status report,

indicating the progress of the “continuing settlement negotiations” as referenced in the parties’

Stipulation, as well as the overall status of the action moving forward. No other amendments exist unless

otherwise ordered by the Court.



                                                           DATED: June 6, 2019


                                                           _________________________
                                                           Ronald E. Bush
                                                           Chief U.S. Magistrate Judge




ORDER ADOPTING STIPULATION TO EXTEND DISPOSITIVE MOTION
DEADLINE - 1
